DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed November 13, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Interpretation
Claim 1 recites …”secondary particles of agglomerated primary particles,” for the purpose of examination the “secondary particles” are considered to be individual particles of a group of particles containing primary particles.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2014/0057176A1), in view of Yoon et al. (US2017/0117535A1).

	As to claim 1, Park discloses a negative active material for a rechargeable lithium battery, [0003]
	the negative active material comprising: the primary particles including Si particles and a first ceramic oxide on a surface of the Si particles; and amorphous carbon, wherein the amorphous carbon surrounds a surface of the primary particles (see… silicon-based negative active material including a core and a coating layer including metal oxide (first ceramic, Aluminum Oxide [0034]) [Abstract] … The core may further include Si. [0038] …The silicon-based negative active material may further include an outermost coating layer including a carbon-based material. [0051]… The carbon-based material may be crystalline carbon or amorphous carbon [0052].
	Park does not teach a secondary particle within the amorphous carbon, or within agglomerated primary particles.
	In the same field of endeavor Yoon discloses a negative active material for a rechargeable battery [0003], active material including a core comprising silicon, with a carbonaceous shell includes a carbonaceous material and lithium titanium oxide. [Abstract], [0010]. 
	Yoon further teaches the carbonaceous material may include amorphous carbon [0026] and the lithium titanium oxide may be dispersed in the carbonaceous material [0011]. Where the lithium titanium oxide is the secondary particle dispersed in the amorphous carbon with the agglomerated primary particles (see…Figure 1)

    PNG
    media_image1.png
    441
    601
    media_image1.png
    Greyscale

(Yoon Figure 1 annotated for illustration)
	In the combination the core of Park with the amorphous carbon and lithium titanium oxide (secondary particles) of Yoon would surround a surface of the primary particles and a surface of the secondary particles.
	Also disclosed is a method of protecting a silicon anode material, the method including: providing a composite anode material including a core comprising silicon, and a carbonaceous shell, wherein the carbonaceous shell comprises a carbonaceous material and lithium titanium oxide; and intercalating lithium into the lithium titanium oxide to form an inert material on a surface of the core to protect the silicon anode material. [0033]
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the amorphous carbon and lithium titanium oxide (secondary particles) of Yoon to protect the silicon anode material.
	
	As to claim 2, the rejection of claim 1 is incorporated, Park discloses the first ceramic oxide is in the form of: a continuous layer on the surface of the Si particles, or discontinuous islands or dots on the surface of the Si particles. (Referring to FIG. 1, a metal oxide coating layer (b) is formed on silicon oxide (a) [0068] , see…Figure 1)

    PNG
    media_image2.png
    341
    633
    media_image2.png
    Greyscale

(Park, Figure 1 annotated for illustration)

	As to claim 3, the rejection of claim 1 is incorporated, Park discloses the first ceramic oxide on the surface of the Si particles has a thickness of about 50 nm or less. (The coating layer may have a thickness of about 5 nm to about 100 nm [0048]).
	It should be noted in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	As to claim 5, the rejection of claim 1 is incorporated, Yoon discloses the amorphous carbon further includes a second ceramic oxide therein. (see… The lithium titanium oxide may be dispersed in the carbonaceous material [0011]… The carbonaceous material may include amorphous carbon [0026]… The lithium titanium oxide may include a compound represented by Formula 3 below [0020]…
Li.sub.xTi.sub.yM.sub.zO.sub.n  Formula 3 [0020] … wherein 1≦x≦4, 1≦y≦5, 0≦z≦3, 3≦n≦12, and M is at least one element selected from aluminum (Al) [0021]) Where x=1, y=1, z=2, n=5, and M selected as Aluminum yields, Li Al2TiO5, where Al2TiO5, provides the second ceramic oxide.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the amorphous carbon and lithium titanium oxide (secondary particles) of Yoon to protect the silicon anode material [0033].

	As to claim 7, the rejection of claim 5 is incorporated, Yoon teaches the second ceramic oxide includes ZrO2, A1203, Al2TiO5, SiO2, or a combination thereof. 	(see… The lithium titanium oxide may be dispersed in the carbonaceous material [0011]… The carbonaceous material may include amorphous carbon [0026]… The lithium titanium oxide may include a compound represented by Formula 3 below [0020]…
Li.sub.xTi.sub.yM.sub.zO.sub.n  Formula 3 [0020] … wherein 1≦x≦4, 1≦y≦5, 0≦z≦3, 3≦n≦12, and M is at least one element selected from aluminum (Al) [0021]) Where x=1, y=1, z=2, n=5, and M selected as Aluminum yields, Li Al2TiO5, where Al2TiO5, provides the second ceramic oxide.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the amorphous carbon and lithium titanium oxide (secondary particles) of Yoon to protect the silicon anode material [0033].

	As to claim 8, the rejection of claim 1 is incorporated, Park discloses the first ceramic oxide includes ZrO2, Al2O3, Al2TiO5, SiO2, or a combination thereof. (coating layer including metal oxide. The metal of the metal oxide includes at least one selected from aluminum (Al), [0034]). Where aluminum oxide is represented by the Al2O3.

	As to claim 10, the rejection of claim 1 is incorporated, regarding the negative active material, a peak intensity ratio ((Isi(111)/I(ceramic oxide)) of a peak intensity (Isi(i)) at a Si(111) plane relative to a peak intensity ((I(ceramic oxide)) of the first ceramic oxide is about 0.2 to about 10, as measured by X-ray diffraction analysis using a CuKa ray. 
	Modified Park discloses: primary particles of silicon and a continuous ceramic surface layer, of aluminum oxide as claimed; with a thickness of the claimed range, 50 nm or less; the claimed particle size of D50 average particle diameter of about 20 nm or less, and in the claimed weight percent as claimed. It should be noted that the regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). 
	It is deemed that the peak intensity ratio ((Isi(111)/I(ceramic oxide))  is an inherent characteristic and/or property of the specifically disclosed negative active material. In this respect, MPEP 2112 sets forth the following:
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	As to claim 13, the rejection of claim 1 is incorporated, Yoon discloses the Si particles have a size of about 10 nm to about 200 nm. (Silicon particles having a size of 5 nm to 25 nm are specifically mentioned. [0057])

	As to claim 14, the rejection of claim 1 is incorporated, It is the examiner’s position that the limitation regarding a full width at half maximum, FWHM(111), of a diffraction peak at a (111) plane found by X-ray diffraction of the Si particles using a CuKa ray is about 0.4 degrees to about 5 degrees is inherent as modified Park discloses the Si particles consisting of the claimed particle size, and are of a flake type. 
In this respect, MPEP 2112 sets forth the following:
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	As to claim 15, the rejection of claim 1 is incorporated, Park discloses a rechargeable lithium battery, comprising: a negative electrode including the negative active material as claimed in claim 1; a positive electrode; and an electrolyte. (According to another embodiment of the present invention, a rechargeable lithium battery includes a negative electrode including the silicon-based negative active material; a positive electrode including a positive active material being capable of intercalating and deintercalating lithium; and a non-aqueous electrolyte. [0071]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2014/0057176A1), in view of Yoon et al. (US2017/0117535A1), and further view of  Haruta et al. (Morphology changes and long-term cycling durability of Si flake powder negative electrode for lithium-ion batteries, Elsevier February 12, 2018).

	As to claim 11, the rejection of claim 1 is incorporated, Park discloses a negative active material for a rechargeable lithium battery but does not teach silicon is a flake type particle.
	Haruta discloses a negative active material for a rechargeable lithium battery [Abstract] and further teaches Silicon flake powder (Si LeafPowder®. Si-LP) with the thickness and lateral dimension of 100 nm and 3 -5 µm, respectively, demonstrated superior cycle performance as a negative electrode in lithium-ion batteries [Abstract].	
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the Silicon flake powder of Haruta to improve cycle performance.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2014/0057176A1), in view of Yoon et al. (US2017/0117535A1), and further view of  Wang et al. (A multiphysics microstructure-resolved model for silicon anode lithium-ion batteries, Elsevier March 3, 2017).

	As to claim 12, the rejection of claim 1 is incorporated, modified Park discloses a negative active material for a rechargeable lithium battery but does not teach the Si particles have an aspect ratio of about 3 to about 15.
	Wang discloses a negative active material for a rechargeable lithium battery and further teaches, see … The specific and volumetric capacities of the cell as a function of the size, length/ size ratio, [Abstract] … The factors reducing the concentration polarization can enhance the maximum achievable SOC of the cell. Such factors include reducing the aspect ratio [page 76, lines 10-13]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the Silicon flake powder of Wang to improve cell capacity.
	It should be noted, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Claims 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2014/0057176A1), in view of Yoon et al. (US2017/0117535A1), and in further view of Kim et al. (US2018/0069231A1).

	As to claim 4, the rejection of claim 1 is incorporated, Park discloses a negative active material for a rechargeable lithium battery but does not explicitly teach the particles of the first ceramic oxide have a D50 average particle diameter of about 20 nm or less.
	Kim discloses a negative active material for a rechargeable lithium battery with a silicon core and metal oxide shell [Abstract] and further teaches, the metal oxide (First Ceramic, Aluminum Oxide [0008]) may have a median particle diameter D50 of about 5 nm to about 5 μm [0008].
	It should be noted in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	As to claim 9, the rejection of claim 1 is incorporated, Park discloses a negative active material for a rechargeable lithium battery but does not explicitly teach first ceramic oxide in an amount of about 0.1 wt% to about 5 wt%, based on a total weight of the negative active material.
	Kim discloses the negative active material includes the first ceramic oxide in an amount of about 0.1 wt% to about 5 wt%, based on a total weight of the negative active material.(see…The metal oxide may include at least one of Al.sub.2O.sub.3 (a ceramic oxide) [0006]… The amount of the metal oxide may be from greater than 0 wt % to about 6 wt % based on the total weight of the negative active material. [0005]). Thus, Kim provides a range of ceramic oxide that overlaps with the range claimed by applicant.  
	It should be noted in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2014/0057176A1), in view of Yoon et al. (US2017/0117535A1), and in further view of Shin et al. (US2017/0104210A1).

	As to claim 6, the rejection of claim 5 is incorporated, Park discloses a negative active material for a rechargeable lithium battery but does not explicitly disclose the particles of the second ceramic oxide have a size of about 30 nm or less.
	Shin discloses a composite electrode active material includes: a core portion including a silicon-based alloy; and a shell portion disposed on the core portion and including a coating layer, wherein the coating layer includes an amorphous carbon material and a lithium titanium oxide (second ceramic particle).  A lithium battery including the composite electrode active material [Abstract].
	Shin further teaches an average particle diameter of the lithium titanium oxide particles 7 may be in a range of about 0.1 nm to about 500 nm.[0047].
	 The arrangement of the shell portion, which includes the amorphous carbon material and the lithium titanium oxide, on the core portion may suppress volumetric expansion of the core portion including the silicon-based alloy and a side reaction with an electrolyte, thereby improving rate characteristics and lifespan characteristics of the lithium battery including the composite electrode active material. [0030].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the lithium titanium oxide of Shin to improve the manufacturing process.

	
	It should be noted in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728